Exhibit 10.59

AWARD AGREEMENT

This Award Agreement (this ‘Agreement’), is made as of this [•] day of [•],
2015, between Teva Pharmaceutical Industries Limited (the ‘Company’) and [•]
(the ‘Participant’). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned thereto in the Company’s 2010 Long-Term
Equity-Based Incentive Plan (the ‘Plan’).

Pursuant to the terms of the Plan, the Company grants to the Participant as of
the Grant Date the number of Options and Restricted Share Units (RSUs) (Options
and RSUs are collectively and individually referred to herein as ‘Awards’) set
forth below, subject to the terms and conditions contained herein and in the
appendices attached hereto, as well as the terms and conditions of the Plan,
which are incorporated herein in their entirety.

 

Total Fair Value of Award:      [•] Fair Value of each Option:    $[•] Fair
Value of each RSU:    $[•] Options Granted:    [•] Representing approximately
50% of the Total Fair Value of Award divided by the Fair Value of each Option.
Calculated as follows: the difference between the total fair value of the award
and the total fair value of the number of RSUs granted is divided by the fair
value of each Option, and the result is rounded up to the nearest whole number.
RSUs Granted:    [•] Representing approximately 50% of the Total Fair Value of
Award divided by the Fair Value of each RSU. Calculated as follows: 50% of the
total fair value of the award is divided by the fair value of each RSU, and the
result is rounded down to the nearest whole number. Grant Date:    [•] Vesting
of 1st Fourth ( 1⁄4) of Grant:    First Anniversary of Grant Date Vesting of 2nd
Fourth ( 1⁄4) of Grant:    Second Anniversary of Grant Date Vesting of 3rd
Fourth ( 1⁄4) of Grant:    Third Anniversary of Grant Date



--------------------------------------------------------------------------------

Vesting of Grant Balance:    Fourth Anniversary of Grant Date Option Exercise
Price:    USD [•], the NYSE closing price of Teva ADSs on the Grant Date Option
Expiration Date:    Tenth Anniversary of the Grant Date.

1. Options.

(a)Grant of Options. As set forth above, the Company grants to the Participant,
as of the Grant Date, Options in a number to be determined as set forth in the
table above, to purchase up to, but not exceeding in the aggregate, an equal
number of Shares. (b)No Obligation to Exercise Options. The grant and acceptance
of the Options impose no obligation on the Participant to exercise them.

2. Restricted Share Units.

(a)Grant of Restricted Share Units. As set forth above, the Company grants to
the Participant, as of the Grant DatefV, an Award of Restricted Share Units, in
a number to be determined as set forth in the table above. (b)No Issuance at
Grant. No Shares shall be issued or delivered to the Participant at the time the
Restricted Share Units are granted.

3. Other Provisions.

(a) Vesting. Subject to the Participant; ‘, s continuous employment with the
Company and its subsidiaries and affiliates through the applicable vesting
dates, Awards shall vest and become exercisable (or settle, as the case may be),
as set forth in the table above.

(b) No Rights as a Shareholder. The Participant shall have no rights as a
shareholder with respect to any Shares covered by the Options or Restricted
Share Units until the date of issuance of the underlying Shares.

(c) Termination of Employment.

(i) In the event of a Participant’s Termination with the Employer prior to the
Expiration Date for any reason other than (A) the Participant’s death or
Disability, (B) a Qualifying Retirement, or (C) by the Employer for Cause,
(1) all vesting with respect to such Participant’s Options and Restricted Share
Units shall cease, (2) all of such Participant’s unvested Options shall expire
as of the date of such Termination, and (3) all of such Participant’s vested
Options shall remain exercisable until the earlier of the Expiration Date and
the date that is ninety (90) days after the date of such Termination.

(ii) In the event of a Participant’s Termination with the Employer prior to the
Expiration Date by reason of such Participant’s death, Disability or Qualifying
Retirement, (A) all of such Participant’s Options and Restricted Share Units
shall continue to vest in accordance with their

 

2



--------------------------------------------------------------------------------

original vesting schedule as if no such termination had occurred, and
(B) Options shall remain exercisable until the Expiration Date. In the event of
a Participant’s death, such Participant’s Options shall be exercisable by the
person or persons to whom a Participant’s rights under the Options pass by will
or the applicable laws of descent and distribution until the Expiration Date.

(iii) In the event of a Participant’s Termination with the Employer prior to the
Expiration Date by the Employer for Cause, all of such Participant’s Options
(whether or not vested) shall immediately expire and all Restricted Share Units
shall be forfeited as of the date of such Termination.

(d) Withholding. The Company or the Participant’s employer, or a third party
holding Awards on behalf of the Participant, shall have the right to make all
payments or distributions pursuant to this Agreement to a Participant net of any
applicable taxes, fees or other required deductions, such as but not limited to
income taxes, social security premiums, and custody fees, trustee charges, fees
for exercise and/or transfer of any Award or its underlying Share payable by the
Participant or required to be paid or withheld as a result of the exercise of an
Option, the settlement of a Restricted Share Unit, the delivery of a Share or
its transfer, and any other event occurring pursuant to the Plan or this
Agreement, that necessitates the withholding of income or employment taxes or
any other required deductions or payments (hereinafter referred to as -Taxes-).
The Company or the Participant’s employer, may withhold from wages or other
amounts payable to a Participant such Taxes as may be required by law or
otherwise payable by the Participant, or to otherwise require the Participant to
pay such Taxes.

(e) Other Effective Documents; Other Agreements. The terms and provisions of the
Plan are incorporated herein by reference and made a part hereof. In case of
contradiction between the terms of this Agreement and/or its Appendices and/or
the Plan, it is agreed that the terms of the Plan shall prevail over the terms
of the Agreement and any appendix, and that the terms of any appendix shall
prevail of the terms of the Agreement. The Participant agrees to (i) execute and
become a party to the agreements set forth in any appendix attached hereto, and
(ii) the terms of an Award administration framework agreement and its terms and
conditions, as may be set forth in an appendix or as requested by the Employer
in the future, and will also agree to such agreement in writing.

(f) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, and successor of the parties hereto.

(g) Governing Law. This Agreement (including, for the avoidance of doubt, its
appendices) shall be construed and interpreted in accordance with the local laws
of country where the Participant is or was last employed by the Company or its
Affiliate, as applicable, without giving effect to the principles of the
conflicts of laws thereofe.

(h) Entire Agreement; Modification. This Agreement (together with the appendices
attached hereto) and the Plan constitute the entire agreement between the
parties relative to the subject matter hereof, and supersede all proposals,
written or oral, and all other communications between the parties relating to
the subject matter of this Agreement. This Agreement may be modified, amended,
or rescinded only by a written agreement executed by both parties.

 

3



--------------------------------------------------------------------------------

(i) Counterparts, Electronic Signature. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signature of the
Agreement, unless otherwise stipulated in any appendix, may be by electronic or
digital means.

I acknowledge that I have read the Award Agreement above and I

 

LOGO [g529462g53v58.jpg]

 

4